In his motion for rehearing appellant reasserts that certain instructions given by the court were incomplete and erroneous, and that error was also committed in refusing certain requested special charges. The record is voluminous both upon the facts, and by the great number of bills of exception, most of which relate to instructions given or refused. We have again examined these matters which appeared to us most important. They were all considered and discussed in our former opinion. It would be interesting to review them further in the light of the motion, but believing proper disposition has been made of the case we deem it unnecessary. We believe nothing is contained in the instructions given, nor in those refused, which was calculated to injure the rights of appellant, and the record fails to reveal that he has not had a fair and impartial trial. Having reached this conclusion, Article 743 Code Criminal Procedure forbids a reversal of the judgment.
The motion for rehearing is overruled.
Overruled.